Citation Nr: 0028181	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-03 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than February 1, 
1994, for the assignment of a 100 percent disability 
evaluation for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1981 to 
June 1982.

This matter arises from an August 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

At a September 2000 Travel Board hearing, the veteran and his 
representative raised the issue of whether a January 1984 
rating decision was clearly and unmistakably erroneous in 
that it did not assign a 100 percent disability rating for 
the veteran's schizophrenia.  Further, the Board finds that 
the veteran's correspondence received in January 1998, while 
not constituting a timely NOD to a March 1995 rating decision 
(see discussion below), is sufficient to raise the issue 
(i.e, a new claim) of entitlement to an effective date 
earlier than February 1, 1994, for the assignment of a 100 
percent disability evaluation for schizophrenia.  Since these 
matters have not been adjudicated, they are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  A March 1995 rating decision assigned the veteran a 100 
percent disability evaluation for schizophrenia, effective 
February 1, 1994.

2.  In a letter dated April 4, 1995, the RO notified the 
veteran that he had been awarded a 100 percent disability 
rating for schizophrenia; a copy of the rating decision and a 
VA Form 4107 was enclosed explaining his appellate rights.

3.  The veteran filed an NOD with the March 1995 rating 
decision in January 1998.

CONCLUSION OF LAW

The veteran's January 1998 NOD addressing the issue of 
entitlement to an effective date earlier than February 1, 
1994, for the assignment of a 100 percent disability 
evaluation for schizophrenia, was untimely filed.  38 
U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the RO, in a March 1995 rating decision, 
assigned the veteran a 100 percent disability evaluation for 
schizophrenia, effective February 1, 1994.  The RO notified 
the veteran of this decision in a letter dated in April 1995.

In January 1998, the RO received correspondence from the 
veteran which was construed as an NOD with the March 1995 
rating decision (on the issue of entitlement to an effective 
date earlier than February 1, 1994, for the assignment of a 
100 percent disability evaluation for schizophrenia).  In an 
August 1998 determination, the RO decided that the veteran's 
January 1998 correspondence could not be accepted as a timely 
NOD with the March 1995 rating decision.  In November 1998 
the veteran filed an NOD with the RO's August 1998 
determination, and a statement of the case was issued in 
January 1999.  The veteran's substantive appeal was received 
in March 1999.

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200.  An NOD need not contain any 
special wording, and merely requires terms which can be 
reasonably be construed as disagreement with the RO decision.  
38 C.F.R. § 20.201.  However, an NOD must be filed within one 
year from the date of mailing of notice of the result of the 
initial review or determination.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302(a).  The date of mailing the letter of 
notification is presumed to be the same as the date of that 
letter for purposes of determining whether an appeal has been 
timely filed.  Id.  An untimely NOD deprives the Board of 
jurisdiction to consider the merits of an appeal.  38 
U.S.C.A. § 7105(c) (West 1991); see Marsh v. West, 11 Vet. 
App. 468, 470 (1998).  A determination of the timeliness of 
an NOD is itself an appealable issue, as to which a claimant 
is entitled to file an NOD and as to which he or she must 
then receive an SOC.  See 38 C.F.R. § 20.101(c).

In this case, there is no dispute concerning the fact that 
the veteran's January 1998 NOD was filed in an untimely 
manner, and his appeal must be denied on that basis.  There 
is also no dispute that the RO's April 1995 letter, which 
notified the veteran of the March 1995 rating decision, was 
properly addressed to the veteran.  There is also no 
allegation that the veteran requested an extension of the 
time limit for filing an NOD pursuant to 38 C.F.R. § 
3.109(b).  While the veteran has indicated in his January 
1998 statement that he was not notified that he could file an 
NOD, the April 1995 notification letter contained a statement 
of the veteran's appellate rights.  Although the veteran 
testified in September 2000 that he filed an NOD with a VA 
hospital, no such filing is of record or is contained in the 
veteran's medical records.

In sum, and after having carefully reviewed all of the 
evidence, the Board finds that the veteran did not file a 
timely NOD to the March 1995 rating decision.


ORDER

Entitlement to an effective date earlier than February 1, 
1994, for the assignment of a 100 percent disability 
evaluation for schizophrenia, is denied.




		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

